—Order unanimously affirmed without costs. Memorandum: Petitioner proved by clear and convincing evidence that respondent was not presently or in the foreseeable future capable of providing adequate care for her daughters due to her mental illness. Dr. Wadsworth, a board-certified psychiatrist, based his diagnosis of chronic paranoid schizophrenia upon his interview with respondent, a review of her hospital records for the last two years, and background information provided by respondent’s sister. He testified that, during the two years prior to the petition, respondent had been hospitalized on several occasions. Hospital records indicated that respondent was delusional and "heard voices”; she believed that certain persons were harassing her through her television and she heard voices in the ventilating system. Respondent admitted to Dr. Wadsworth that she used drugs. She had a history of failing to take medication prescribed for her and also failed to attend counseling. Dr. Wadsworth concluded that respondent had very little insight into her illness. Given that evidence, Family Court did not err in granting the petition terminating respondent’s parental rights (see, Matter of Donald LL., 188 AD2d 899, 901-902). (Appeal from Order of Erie County Family Court, Dillon, J.—Termination of Parental Rights.) Present— Lawton, J. P., Fallon, Wesley, Doerr and Boehm, JJ.